Name: Commission Implementing Regulation (EU) 2015/1349 of 3 August 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for South Africa in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  tariff policy;  animal product;  natural environment;  trade policy;  agricultural policy;  trade;  Africa
 Date Published: nan

 5.8.2015 EN Official Journal of the European Union L 208/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1349 of 3 August 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for South Africa in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (2) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) South Africa is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of breeding and productive ratites, hatching eggs and day-old chicks thereof, ratite meat, eggs, egg products and SPF-eggs are authorised. (4) Following HPAI outbreaks of the subtype H5N2 on the South African territory in April 2011, imports of breeding and productive ratites, hatching eggs and day-old chicks of ratites, as well as of ratite meat were prohibited by Commission Implementing Regulation (EU) No 536/2011 (3). (5) Furthermore, Commission Implementing Regulations (EU) No 991/2011 (4) and (EU) No 110/2012 (5) were adopted in relation to the evolution of the disease situation. (6) Pending South Africa's declaration of HPAI freedom of its whole territory, imports of ratite meat produced from ratites kept on registered closed ratite holdings was authorised by Commission Implementing Regulation (EU) No 166/2014 (6) and further adapted by Commission Implementing Regulation (EU) No 952/2014 (7). (7) On 2 March 2015, South Africa has submitted information on its HPAI status and declared its whole territory as free from that disease and has requested the authorisation to resume exports of ratite meat to the Union. (8) That information has been evaluated by the Commission services. On the basis of that evaluation and the guarantees provided by South Africa, the Commission services concluded that the imports of ratite meat should again be authorised from the whole territory of South Africa. (9) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (3) Commission Implementing Regulation (EU) No 536/2011 of 1 June 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof (OJ L 147, 2.6.2011, p. 1). (4) Commission Implementing Regulation (EU) No 991/2011 of 5 October 2011 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof with respect to highly pathogenic avian influenza (OJ L 261, 6.10.2011, p. 19). (5) Commission Implementing Regulation (EU) No 110/2012 of 9 February 2012 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for South Africa in the lists of third countries or parts thereof (OJ L 37, 10.2.2012, p. 50). (6) Commission Implementing Regulation (EU) No 166/2014 of 17 February 2014 amending Regulation (EC) No 798/2008 as regards certification requirements for imports into the Union of meat of farmed ratites for human consumption and the entries for Israel and South Africa in the list of third countries or territories (OJ L 54, 22.2.2014, p. 2). (7) Commission Implementing Regulation (EU) No 952/2014 of 4 September 2014 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Malaysia in the list of third countries, territories, zones or compartments with respect to highly pathogenic avian influenza and as regards the model veterinary certificates for the import of poultry, day-old chicks, hatching eggs, meat of poultry and farmed ratites and eggs (OJ L 273, 13.9.2014, p. 1). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for South Africa is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I P2 9.4.2011 A DOR II P2 9.4.2011 HER III P2 9.4.2011 RAT VII H 9.4.2011 25.8.2015